 Case 2:18-cv-08439-FMO-PJW Document 109 Filed 05/06/21 Page 1 of 1 Page ID #:1794



1

2

3

4

5

6                                      UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8

9    LAWRENCE P. KALBERS,                         )   Case No. CV 18-8439 FMO (PJWx)
                                                  )
10                        Plaintiff,              )
                                                  )
11                 v.                             )   ORDER RE: APPOINTMENT OF SPECIAL
                                                  )   MASTER
12   UNITED STATES DEPARTMENT OF                  )
     JUSTICE,                                     )
13                                                )
                          Defendant.              )
14                                                )

15          Having reviewed and considered the Special Master Affidavit (Dkt. 108), IT IS ORDERED

16   THAT the Hon. Suzanne H. Segal (Ret.) of Signature Resolution is appointed as Special Master

17   in this action pursuant to Rule 53(a) of the Federal Rules of Civil Procedure. The appointment is

18   effective, nunc pro tunc, as of April 23, 2021. The parties and the Special Master shall comply

19   with all the provisions set forth in the Court’s Order of April 16, 2021.

20   Dated this 6th day of May, 2021.

21

22                                                                        /s/
                                                                   Fernando M. Olguin
23                                                            United States District Judge

24

25

26

27

28
